DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(1) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/689,311, (“311) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, looking to the sole independent claim 1, 311 fails to disclose a control unit arranging synchronization or a first and second Bluetooth transceiver or that the control unit stops transmission of the first transceiver when the second transceiver when the first receives data and vice versa. 



Response to Arguments

Applicant's arguments filed 9/23/2021 with regard to the priority claim to 62/689,311 have been fully considered but they are not persuasive. 

Applicant argues that the use of a control unit to perform the described functions in 311 would be obvious to a person of ordinary skill in the art (pages 13-14). 
The examiner notes that the standard for a claim for benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is not if it would be an obvious modification, but rather if prior filed application complies with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement, which includes compliance with the written description requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 
Comparing the claims to the disclosure of 311, it can be seen that more is missing from the disclosure of 311 than solely a disclosure of a “control unit” as argued by Applicant. For example, the claims disclose a control unit that is “coupled to the first Bluetooth transceiver and the second Bluetooth transceiver” that “arranges a synchronized transmission mode”. The only relevant disclosure in 311 is that the Bluetooth master determines the frequency maps (page 2, fifth dot). Therefore, a control unit coupled to the first and second transceiver that “arranges a synchronized transmission mode” is not disclosed in sufficient detail that that one skilled in the art can reasonably conclude that 

The remainder of Applicant's arguments filed 9/23/2021 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 17 (by incorporation of the method of claim 1), the prior art fails to teach, suggest or disclose a first master between the paired first Bluetooth transceiver and the first far-end Bluetooth transceiver determines a first frequency map for communication between the paired first Bluetooth transceiver and the first far-end Bluetooth transceiver a second master between the paired second Bluetooth transceiver and the second far-end Bluetooth transceiver determines a second frequency map for communication between the paired second Bluetooth transceiver and the second far-end Bluetooth transceiver. That is, the closest prior art of Liang regarding the use of synchronized transmission and reception for Bluetooth units but does not disclose any details concerning the assignment of master slave relationships indicating if the master performs the determination of frequency maps. Although the existence of master-slave relationships in Bluetooth is well known, no art teaching the first and second master determining the non-overlapping  frequency maps could be located. Other relevant art includes that of Argwal, et al. (US Pre Grant Publication No. 2003/0091096 A1) which teaches that a radio controller/manager alters the hopping sequences used by a baseband Argawal is silent as to the master and slave devices. Therefore, the rejection of claims 1 would require, at a minimum, modifying the system of Liang as modified by Jiang and Robinson with Argawal, as presented in claim 1 of the Non-Final rejection, dated 6/25/2021, to disclose the master Bluetooth devices ensuring that the transceivers frequency maps do not overlap. Given the number and type of combinations already made, it is deemed beyond the skill of a person of ordinary skill in the art at the time of the invention to further modify the system of Liang as modified by Jiang and Robinson with Argawal and then modify it further with art teaching the specific claimed master overlap determination (if such are were even to exist). Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 2-16 and 18-20, the claims depend from claims 1 and 17 and are allowable for at least the reasons stated with respect to claims 1 and 17, supra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466